DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (WGA-K sensor conjugates) and the compound of claim 13 in the reply filed on 24 Sept, 2022 is acknowledged.
Applicants have elected the compound of claim 13.  A search was conducted for this invention, and references that rendered it obvious were found.  As a result, claims 1-5, 10, 11, 13, 15, 16, 18, and 19 were examined and claims 7-9, 12, 14, 17, and 20 were withdrawn from consideration.  While applicants have stated that they believe claims 6-8, 12, and 14 read on this election, applicants have not specified the connection between the dye and the WGA (claims 6-8), claim 12 uses a different potassium binding group, and applicants have not specified the loading described in claim 14 in their election.
During examination, references were found that rendered obvious a non-elected species.  These references are discussed below.

Claims Status
Claims 1-20 are pending. 
Claims 6-9, 12, 14, 17, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 Sept, 2022.

Drawings
The drawings are objected to because some of the claims require color to be comprehensible.  Figs 3-5, 7-11, 13, and 15-24 have plots with several lines differentiated by color.  However, as applicants have not petitioned for color drawings, these are in greyscale, making it impossible to determine which line goes to what experiment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 requires a fluorescent emission wavelength in the range from about 500 nm to about 600 nm.  There are two issues with this limitation.  The first is the term “about.”  While this clearly allows for some range below 500 nm and above 600 nm, how much is not clear.  The second is what emission wavelength the claim refers to.  This could be emission maximum, or it could be some level of significant emission in this range (i.e., the emission maximum can be outside the range, so long as the peak is broad enough to allow for a reasonable photon throughput emitted in the claimed range).  

second rejection
Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 10 and 12 both have a structure  
    PNG
    media_image1.png
    175
    354
    media_image1.png
    Greyscale
.  However, the R group is not defined.  Applicant’s example used a compound IPG-4 (paragraph 52), which according to the Cayman chemical catalog for this compound (catalog number Cay35539-500, downloaded 20 Oct, 2022), has R=methyl ethylene glycol.  However, this does not define the R group; it could be where the WGA is bound, for example.  As this group is not defined, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claim(s) 1-5, 11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (Anal. Chem. (2016) 88 p2693-2700, cited by applicants) in view of Chazotte (Cold Spring Harb. Protoc. (2011)).  Please note that this rejection does not read on applicant’s elected species.

Hirata et al are interested in investigating potassium ions on cellular membranes (title).  The probe is covalently attached to the cell membrane proteins (p2694, 1st column, 2nd paragraph).  The probe has a structure 
    PNG
    media_image2.png
    262
    256
    media_image2.png
    Greyscale
, where R= 
    PNG
    media_image3.png
    123
    304
    media_image3.png
    Greyscale
.  Note that this is a cryptand ionophore complexing the potassium ion; the same cryptand as claim 11, attached to a chromophore.  The probe was tested by measuring fluorescence emission as the concentration of potassium was varied (fig 1d, p2694, 1st column, middle of page).  Note that the emission wavelength is about 540 nm (fig 1d, p2694, 1st column, middle of page).  This allowed for monitoring potassium levels at different concentrations (fig 3, p2697, 1st column, top of page).  
The difference between this reference and the instant claims is that this reference uses a different chemistry to bind to the cell membrane than the WGA claimed by applicants.
Chazotte et al discuss a method of labeling membrane glycoproteins with fluorescent wheat germ agglutinin (title).  A number of fluorescent WGA compounds are mentioned (reagents, table at the bottom of p570, continues to p571).  This is a useful probe for the plasma membrane. although if the cells are fixed, it will also stain the Golgi (p572, 1st paragraph).  This reference teaches that WGA will bind to the plasma membrane.
Therefore, it would be obvious to use the WGA of Chazotte as the cell membrane binding compound in the invention of Hirata et al, as a simple substitution of one known element (the binding agent of Chazotte) for another (the binding agent of Hirata et al) yielding expected results (the K sensor bound to the cell membrane).  As WGA is commonly used in cell biology for labeling membranes, an artisan in this field would attempt this substitution with a reasonable expectation of success.
Hirata et al discuss K sensors bound to a cell membrane.  Chazotte discuss WGA as a cell membrane binding agent.  Note that a kit requires nothing more than the WGA conjugate.  Thus, the combination of references renders obvious claims 1, 15, and 16.
Hirata et al use a Bodipy dye as an output, with a fluorescent emission of about 540 nm.  Thus, the combination of references renders obvious claims 2, 3, and 5.
The ionophore of Hirata et al is identical to that of claim 11, rendering it obvious.
Hirata et al made solutions of the material complexed to potassium, rendering obvious claims 18 and 19.

second rejection
Claim(s) 1-5, 10, 11, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (Anal. Chem. (2016) 88 p2693-2700, cited by applicants) in view of Chazotte (Cold Spring Harb. Protoc. (2011)) and Minta et al (WO 2012040204)

	The teachings of Hirata et al and Chazotte were given above, and will not be repeated here.  As noted above, these references render obvious claims 1-5, 11, 15, 16, 18, and 19.
	The difference between these references and the remaining claims is that the references use a different chromophore than the remaining claims.
	Minta et al also discuss potassium ion sensors, comprising a chelator attached to a dye (abstract).  Among the chelators that could be used for potassium is the same cryptand as Hirata et al (p9, 1st paragraph).  Compounds using the same chromophore as applicants (Asante green) attached to an ionophore are discussed (p22, 3d paragraph).
	Therefore, it would be obvious to swap the chromophore of Minta et al for the chromophore of Hirata et al, as a simple substitution of one known element for another yielding expected results.  As both Minata et al and Hirata et al discuss detection of potassium, and Minta et al mention the same ionophore as Hirata et al, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	This combination yields the compound of claim 13, with R=methoxy or methyl ethylene glycol, depending on if the R group of Minata et al or the R group of Hirata et al is used.  Thus, the combination of references renders obvious claims 10 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658